Approved January 17, 2013 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS A. INTRODUCTION This “Code of Ethics for Senior Financial Officers” (“Code”) was approved and adopted by the Board of Directors of First Guaranty Bancshares, Inc. (the “Company”). Its purpose is to ensure that the Company’s Senior Financial Officers are committed to the highest standards of integrity and professionalism when conducting and reporting the financial affairs of the Company. This Code, the text of which is posted on the Company’s Internet Web site at www.fgb.net, supplements the Company’s corporate-wide Code of Ethics that applies to all directors, officers and employees of the Company. For the purposes of this Code, the term “Senior Financial Officer” includes each of the following officers of the Company: ●
